EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on January 12, 2022.
The application has been amended as follows: 
Each of claims 16-18 have been replaced entirely with the following:
16.  A method of providing battery packs having the battery cell according to claim 1, comprising:
forming [[a]]the housing for [[a]]the battery cell of [[a]]the battery pack to power the
housing, within the cavity, the
electrically coupling [[a]]the first polarity terminal of the battery cellthe first conductive tab;
disposing [[a]]the body portion of [[a]]the conductive rod inside the hollow core of the electrolyte material
electrically coupling the body portion of the conductive rod with the second polarity portion of the electrolyte material via [[a]]the second conductive tab
coupling [[a]]the support portion of [[a]]the receptacle with [[a]]the second polarity terminal of the battery cell
electrically coupling the interface portion of the receptacle with the protruding portion of the conductive rod at the open end of the housing to form the

17.  The method of claim 16, comprising:
defining a scoring pattern on a surface of the[[a]] vent plate that forms at least a portion of the first polarity terminal.

18.  The method of claim 16, comprising:
electrically insulating the first polarity terminal from the second polarity terminal via [[a]]the gasket.


Election/Restrictions
Claims 1, 3-15 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding a battery cell comprising, inter alia, a housing, a first polarity terminal disposed at an open end of the housing and comprising a vent plate having a scoring mark to tear in response to a threshold pressure within the housing, a receptacle having a support portion electrically coupled with a second polarity terminal, and the support portion comprising cutouts to allow gas to pass through the support portion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2008/0026286 to Cui et al. is cited of cumulative relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722